COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-159-CV
 
 
  
IN 
RE
  
  
RAYMOND 
DOMONIC COZZI, JR.
 
 
------------
 
ORIGINAL 
PROCEEDING
 
------------
 
MEMORANDUM OPINION 1
 
------------
        Relator, 
Raymond Domonic Cozzi Jr., filed a petition for writ of mandamus to compel 
Respondent, Honorable James R. Wilson, to conduct a hearing and rule on 
Relator’s motions to reduce bail pending appeal and petition for writ of 
habeas corpus for bail reduction pending appeal.  We deny Relator’s 
petition for two reasons.
        First, 
a party who complains about a trial court’s refusal to hear or rule on a 
motion must show that the matter was brought to the attention of the trial court 
and that the trial court failed or refused to rule.  In re Hearn, 
137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig. proceeding); Barnes 
v. State, 832 S.W.2d 424, 426-27 (Tex. App.—Houston [1st Dist.] 1992, 
orig. proceeding).  Merely filing the matter with the district clerk is not 
sufficient to impute knowledge of the pending pleading to the trial court.  
In re Hearn, 137 S.W.3d at 685; In re Chavez, 62 S.W.3d 225, 228 
(Tex. App.—Amarillo 2001, orig. proceeding).  The record shows that 
Relator filed his motions and petition for writ of habeas corpus with the 
Tarrant County District Clerk.  Nothing in the record suggests that he 
brought his motions and petition to the trial court’s attention.
        Second, 
mandamus will not issue where there is an adequate remedy by appeal.  Walker 
v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).  Article 44.04(g) of the 
code of criminal procedure provides a right of appeal to the court of appeals 
for review of any judgment or order concerning an appeal bond. Tex. Code Crim. Proc. Ann. art. 44.04(g) 
(Vernon Supp. 2004-05).  Relator had an adequate remedy by appeal, and 
mandamus will not issue.
        For 
these reasons, we deny Relator’s petition for writ of mandamus.
  
   
                                                          PER 
CURIAM
  
 
PANEL 
B:   GARDNER, HOLMAN, and MCCOY, JJ.
 
DELIVERED: 
June 9, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.